DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "certain" in claim 4 is a relative term which renders the claim indefinite. The term "certain" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Carrell et al (Pub. No.:  US 2015/0043798) in view of Li et al (US Pat: 9,401, 020) and further in view of Shabam (Pub. No.: US 2002/0038118).
Regarding claim 1, 6, Carrell et al disclose an apparatus for registering a 2D radiographic image of a targeted skeletal portion (vertebra) within a body of a subject to 3D image data of the targeted skeletal portion [see 0039] and for use with:
(a)    a 3D imaging device configured to acquire 3D image data of the targeted skeletal portion [see figs 1,3, 0037-0039], and
(b)    a 2D radiographic imaging device that is unregistered with respect to the subject's body and configured to acquire a 2D radiographic image of the targeted skeletal portion [see fig 4, 0040-0041];
the apparatus comprising:
a database of 2D projection images generated from the 3D image data, and respective values of one or more viewing parameters corresponding to each 2D projection image [see 0009-0010, 0021, 0040, 0065];
(ii) at least one computer processor configured to:
receive the 2D radiographic image of the targeted skeletal portion [see fig 4,0040-0041].

Nonetheless, Li et al disclose a machine-learning engine configured to generate machine learning data based on the 3D image data of the targeted skeletal portion and receive the machine learning data [see column 11 lines 9-22; column 14 lines 2-10, column 10 lines 38-68] by disclosing detection of a vertebra landmark in an image is accomplished by searching of identical matching between the planar templates and the input image. In addition, the 2D warping of a planar template on the associated image plane is considered as applying a 3D deformation for the 3D vertebra model then projecting the appearance on that image plane [see column 11 lines 9-22] and the initial landmark detection is done by matching the vertebra appearance templates with the input image. The trained deep network is applied in this detection. According to the input image modality, layer 1 and 2 in the deep network is substituted with the related MR/CT [see column 14 lines 2-10] and a database of 2D projection images [see fig 4, column 5 lines 39-47, column 10 lines 7+].
In addition, Shabam discloses Geometric based registration is achieved by finding features in the 2D fluoroscopic images and matching these features with corresponding features in the 3D image [see 0037,0039] and comparing fluoroscopic images with simulated X-rays (digitally reconstructed radiographs, or DRR's)from an estimated position [see 0040].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Carrell et al, Li et al and Shabam by using a machine-learning engine to generate machine-learning data based on the 3D image data of the targeted skeletal portion and receive the machine-learning data; to identify the vertebra locations for CT scans as discs and vertebrae share a lot common image structures (i.e., vertebrae boundaries).



Regarding claim 3, Carrell et al disclose wherein the respective values of the one or more viewing parameters comprise, respectively, values of a viewing distance and a viewing angle corresponding to each 2D projection image [see 0009-0010, 0021, 0040 and 0065].

Regarding claim 4, Carrell et al don't disclose wherein given a certain 2D projection image, the machine-learning engine is configured to learn to suggest simulated respective values of viewing parameters that correspond to that 2D projection image.
Nonetheless, Li et al disclose a set of transforms to match different vertebrae with various poses. In certain aspects, can be a series of 2D rotations and re-scalings [see column 14 lines 10-30], Li et al disclose the pose of the associated 3D vertebra are controlled by 18 parameters, which correspond to the three degrees of freedom on sagittal, axial, and coronal views [see column 15 lines 50-64].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Carrell et al, Shabam and Li et al by wherein given a certain 2D projection image, the machine-learning engine is configured to learn to suggest simulated respective values of viewing parameters that correspond to that 2D projection image; to match different vertebrae with various poses.

Regarding claim 5, Carrell et al disclose acquire an intraoperative 2D radiographic image of the targeted skeletal portion, and receive the intraoperative 2D radiographic image of the targeted skeletal portion [see 0044-0045].

Nonetheless, Li et al disclose [see column 11 lines 9-22; column 14 lines 2-10, column 10 lines 38-68] by disclosing detection of a vertebra landmark in an image is accomplished by searching of identical matching between the planar templates and the input image. In addition, the 2D warping of a planar template on the associated image plane is considered as applying a 3D deformation for the 3D vertebra model then projecting the appearance on that image plane [see column 11 lines 9-22] and the initial landmark detection is done by matching the vertebra appearance templates with the input image. The trained deep network is applied in this detection. According to the input image modality, layer 1 and 2 in the deep network is substituted with the related MR/CT[see column 14 lines 2-10] and a database of 2D projection images [see fig 4, column 5 lines 39-47, column 10 lines 7+].
In addition, Shabam discloses Geometric based registration is achieved by finding features in the 2D fluoroscopic images and matching these features with corresponding features in the 3D image [see 0037, 0039].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Carrell et a I, Shabam and Li et al by registering the intraoperative 2D radiographic image to the 3D image data by using the machine-learning data to find a 2D projection from the 3D image data that matches the intraoperative 2D radiographic image of the targeted skeletal portion; to identify the vertebra locations for CT scans as discs and vertebrae share alot common image structures (i.e., vertebrae boundaries).

Regarding claim 7, Carrell et al disclose identify a feature of the targeted skeletal portion within the 3D image data [see 0010, 0037];


Regarding claim 8, Carrell et al disclose determine the location of the feature within the 2D projection image that matches the 2D radiographic image by generating a line extending from
(a)    a simulated camera corresponding to the 2D projection that matches the 2D radiographic image
(b)    the feature of the skeletal portion within the 3D image data, and in response thereto determining the location of the feature with respect to the 2D radiographic image [see 0051,0065]

Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carrell et al (Pub. No.: US 2015/0043798) in view of Li et al (US Pat: 9,401, 020) and further in view of Shabam (Pub. No.: US 2002/0038118) as applied to claim 12 above and further in view of Kostrzewski et al (Pub. No.: US 2015/0100066)
Regarding claim 9, Carrell et al and Li et al don't disclose 
(a)    the apparatus is for use with a tool configured to be advanced into a skeletal portion within the body of the subject, 
(b)    the 2D radiographic image is a first 2D radiographic image, 
(c)    the 2D radiographic imaging device is configured to acquire a second 2D radiographic image of the targeted skeletaI portion, and
(d)    the at least one computer processor is configured to

(ii) identify a portion of the tool in each of the first and second 2D radiographic images by means of image processing.
Nonetheless, Kostrzewski et al disclose
(a)    the apparatus is for use with a tool configured to be advanced into a skeletal portion within the body of the subject,
(b)    the 2D radiographic image is a first 2D radiographic image [see 0094]
(c)    the 2D radiographic imaging device is configured to acquire a second 2D radiographic image of the targeted skeletal portion [see 0094] and
(d)    the at least one computer processor is configured to
(ii) identify a portion of the tool in each of the first and second 2D radiographic images by means of image processing [see 0094,0135-0138]
Kostrzewski et al disclose wherein the portion of the tool is a portion of the tool selected from the group consisting of: a tip of the tool, and a shaft of the tool [see 0135],
In addition, Li et al disclose register the second 2D radiographic image of the targeted skeletal portion tothe3D image data of the targeted skeletal portion [see column 11 lines 9-22; column 14 lines 2-10, column 10 lines 38-68].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Carrell et a I, Li et al and Kostrzewski et al by having an apparatus for use with a tool configured to be advanced into a skeletal portion within the body of the subject; in order to properly align the drill bit with respect to the target site [see 0135].


Nonetheless, Li et al disclose a machine-learning engine configured to generate machine learning data based on the 3D image data of the targeted skeletal portion and receive the machine learning data [see column 11 lines 9-22; column 14 lines 2-10, column 10 lines 38-68] by disclosing detection of a vertebra landmark in an image is accomplished by searching of identical matching between the planar templates and the input image. In addition, the 2D warping of a planar template on the associated image plane is considered as applying a 3D deformation for the 3D vertebra model then projecting the appearance on that image plane [see column 11 lines 9-22] and the initial landmark detection is done by matching the vertebra appearance templates with the input image. The trained deep network is applied in this detection. According to the input image modality, layer 1 and 2 in the deep network is substituted with the related MR/CT [see column 14 lines 2-10] and a data base of 2D projection images [see fig 4, column 5 lines 39-47, column 10 lines 7+].
In addition, based on the identified portion of the tool in each of the first and second 2D radiographic images, determine a location of the portion of the tool with respect to the 3D image data [see 0094, 0133-0138].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine and Kostrzewski eta I by based on the identified portion of the tool in each of the first and second 2D radiographic images, determine a location of the portion of the tool 

Regarding claim 13, Carrell et al and Li et al don't disclose drive the display to display the location of the portion of the tool with respect to the 3D image data.
Nonetheless, Kostrzewski et al disclose drive the display to display the location of the portion of the tool with respect to the 3D image data [see 0026] by disclosing as the position of the end-effector is changed, the processor continuously determines and displays a real-time representation of the projected trajectory, the surgical tool position and/or the end-effector position in relation to the real-time patient position [see 0026].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Carrell et al, Li et al and Kostrzewski et al by driving the display to display the location of the portion of the tool with respect to the 3D image data; for providing visual feedback to a user to assist the user in positioning the end-effector at a desired position [see 0027] and the display of such information on display 350 allows surgeons to perform hands on surgical planning in the operating room and move the robot arm 310 using information displayed on display [see 0089].

Regarding claim 14, Carrell et al and Li et al don't disclose drive the robot to manipulate, place, or activate the tool in response to the determined location of the portion of the tool with respect to the 3D image data.
Nonetheless, Kostrzewski et al disclose drive the robot to manipulate, place, or activate the tool in response to the determined location of the portion of the tool with respect to the 3D image data [see 0089,0129] by disclosing move the robot arm 310 using information displayed on display 350 
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine by driving the robot to manipulate, place, or activate the tool in response to the determined location of the portion of the tool with respect to the 3D image data; because positioning such surgical tools with precision is critical. The robot arm provides more precise, stable placement of such tools than can be achieved manually, where placement is guided, yet intuitive.

Regarding claims 15-16, Carrell et al and Li et al don't disclose generate the output that is indicative of the relationship between the location of the portion of the tool with respect to the 3D image data and the given location within the 3D image data upon an image selected from the group consisting of:
a 2D cross-section of the skeletal portion that is derived from the 3D image data, a 2D projection of the skeletal portion that is derived from the 3D image data a 3D image of the skeletal portion that is derived from the 3D image data a 2D radiographic image that is registered with the 3D image data and at least one of the first and second 2D radiographic images.
Nonetheless, Kostrzewski et al disclose generate the output that is indicative of the relationship (0012-0013, 0022,0026-0027) between the location of the portion of the tool with respect to the 3D image data and the given location within the 3D image data upon a 3D image of the skeletal portion (vertebra) that is derived from the 3D image data [see 0067,0073, 0093,0107,0133-0138, 0159 and claim 1].


Regarding claim 17, Carrell et al and Li et al don't disclose
(A)    use the navigation system to derive a location of the portion of the tool with respect to the subject's body, with respect to the 3D image data, by:
	Calculating a location of a proximal portion of the tool while the proximal portion of the tool is disposed outside the subject's body, and based upon the calculated location of the proximal portion of the tool, deriving a location of a distal portion of the tool with respect to the subject's body, with respect to the 3D image data, and
(B)    based on the determined location of the portion of the tool with respect to the 3D image data, determine a relationship between:
(i)    the derived location of the portion of the tool with respect to the subject's body, with respect to the 3D image data and
(ii)    the determined location of the portion of the tool with respect to the 3D image data.
Nonetheless, Kostrzewski et al disclose
(A) use the navigation system to derive a location of the portion of the tool with respect to the subject's body, with respect to the 3D image data [see 0093; 0133-0135], by:
Calculating a location of a proximal portion (end effector tool guide) of the tool while the proximal portion of the tool is disposed outside the subject's body [see 0133-0135] by disclosing identify and motion track the patient's position (e.g., position of one or more organs, vertebrae, bones, 
based upon the calculated location of the proximal portion of the tool, deriving a location of a distal portion (the tip) of the tool with respect to the subject's body, with respect to the 3D image data [see 0133-0138]
and
(B) based on the determined location of the portion of the tool with respect to the 3D image data, determine a relationship between:
(i)    the derived location of the portion of the tool with respect to the subject's body, with respect to the 3D image data [see 0133-0138] by disclosing tracking detector 1708 monitors the position of screw 1706 with respect to the vertebra. The surgical system processor calculates and displays a screw trajectory on the display screen using the position of the vertebra and the screw position [see 0138]
and
(ii)    the determined location of the portion of the tool with respect to the 3D image data [see 0133-0139].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine and Kostrzewski et al by deriving a location of the portion of the tool with respect to the subject's body, with respect to the 3D image data; deriving a location of a distal portion (the tip) of the tool with respect to the subject's body, with respect tothe3D image data and determining a relationship; in order to allow the surgeon also assist the surgeon/operator to properly align the drill bit with respect to the target site [see 0135].

Regarding claim 18, Carrell et al and Li et al don't disclose based on the determined relationship update the derived location of the distal portion of the tool with respect to the portion of the subject's body, with respect to the 3D image data.
Nonetheless, Kostrzewski et al disclose update the derived location of the distal portion of the tool with respect to the portion of the subject's body, with respect to the 3D image data [see 0022, 0027, 0078].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine and Kostrzewski et al based on the determined relationship update the derived location of the distal portion of the tool with respect to the portion of the subject's body, with respect to the 3D image data; providing visual feedback to the user to assist the user in positioning the end-effector at a desired position [see 0022, Kostrzewski et al].

Regarding claim 19, Carrell et al and Li et al don't disclose calculate the location of the proximal portion of the tool by using a technique selected from the group consisting of:
(a)    detecting a location of at least one location sensor that is disposed on the proximal portion of the tool
(b)    video tracking the proximal portion of the tool
(c)    tracking motion of a portion of a robot to which the proximal portion of the tool is coupled.
Nonetheless, Kostrzewski et al disclose
(a)    detecting a location of at least one location sensor (marker) that is disposed on the proximal portion of the tool
(b)    video (via video camera) tracking the proximal portion of the tool [see 0022,0078];

Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine and Kostrzewski et al by calculating the location of the proximal portion of the tool by using video (via video camera) tracking the proximal portion of the tool; for providing visual feedback to the user to assist the user in positioning the end-effector at a desired position [see 0022, Kostrzewski et al].

Regarding claim 20, Carrell et al and Li et al don't disclose drive the robot to manipulate, place, or activate the tool in response to the determined location of the portion of the tool with respect to the 3D image data.
Nonetheless, Kostrzewski et al disclose drive the robot to manipulate, place, or activate the tool in response to the determined location of the portion of the tool with respect to the 3D image data [see 0089,0129] by disclosing move the robot arm 310 using information displayed on display 350 [see 0089], Kostrzewski et a I disclose during positioning of the end effector by the surgeon or other operator in advance of the surgical procedure, the surgical system 1400 continuously monitors surgical tool position and updates the path displayed on the display screen 1402 for moving the tool to the desired position [see 0129].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine by driving the robot to manipulate, place, or activate the tool in response to the determined location of the portion of the tool with respect to the 3D image data; because positioning such surgical tools with precision is critical. The robot arm provides more precise, stable placement of such tools than can be achieved manually, where placement is guided, yet intuitive.

Response to Arguments
Applicant's arguments filed 4/20/2021 have been fully considered but they are not persuasive. 

Applicant argues Li’s teaching is entirely different to the goal of the presently claimed invention, which achieves registration of an intraoperative 2D x-ray image of a targeted skeletal portion of the patient to preoperative 3D image data of that same exact targeted skeletal portion of the same patient by finding an exact match between the intraoperative 2D x-ray image and a 2D projection image generated from the 3D image data of the targeted skeletal portion of the patient.
The examiner disagrees because Li is used for the teaching a machine-learning engine configured to generate machine-learning data based on the 3D image data of the targeted skeletal portion and receive the machine-learning data.  As the term “machine-learning engine” is capable of learning or to identify the global spine and local vertebra structural information such as spine shape, vertebra location and pose.

Applicant argues within Li’s example system, Li first builds a 3D atlas of the spinal anatomy from CT scans of a healthy spine, and then uses his system to match the 3D image of a patient’s unhealthy spine (e.g., a patient undergoing a medical exam) to the anatomical atlas of a healthy spine in order to be able to identify the location and pose of each vertebra in an input image of the unhealthy spine and to label them.  Li’s Fig. 4 depicts a flowchart of how his example system operates. Li uses a 3-step process to match his input image of a patient’s spine with a previously-generated 3D atlas of healthy spinal anatomy in order to achieve his end-goal of automatic vertebra recognition. Given the context in which Li provides this example system, i.e., improving the overall workflow of medical exam reviews, it is apparent that Li’s system is designed to be used with many different patients undergoing exams of 
This 3D atlas contains a full 3D spine mesh model comprised of individually built 3D mesh models of each vertebra, as well as planar appearance templates of each vertebra which describe the appearance of a 3D vertebra projected on coronal, sagittal, and axial views. The meshes are manually built from CT scans of a healthy spine.  As illustrated by the supporting citations below, at each step of Li’s process he uses a previously-generated model to which he is trying to match his input image, and all of Li’s models come from the 3D spine mesh model that is manually built from CT scans of a healthy spine, i.e., from his previously-generated 3D atlas.
Thus, Li is trying to match his input image of the unhealthy spine with a previously-generated 3D atlas of a healthy spine in order to help him identify the different vertebrae locations and vertebrae poses in his input image. Li is not trying to and does not achieve registration of a 2D intraoperative x-ray image of an unhealthy skeletal portion to 3D image data of that same unhealthy skeletal portion, as claimed. In particular, he does not do this by matching the 2D intraoperative x-ray with a 2D projection image generated from the 3D image data of that same unhealthy skeletal portion, as claimed.
	The examiner disagrees because Li is relied upon for the teaching of generating machine-learned data regardless of their types and provides registration. 

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL F BRUTUS/Primary Examiner, Art Unit 3793